Title: To George Washington from General William Howe, 2 March 1778
From: Howe, William
To: Washington, George



Sir
Philadelphia 2d March 1778

I think it necessary to acquaint you that Colonels OHara & Stephens of the Kings Foot Guards are the Officers appointed by me to meet Commissioners on your Part at German Town on the 10th Instant, for the Purposes expressed in my Letter of the 5th of February. To these Gentlemen I propose to add Capt. Fitzpatrick of the same Corps, and that you may send an equal Number, this early notice is given. The Officers appointed by you will, I expect, be of Ranks suitable for my Commissioners to treat with, and that they will be reciprocally impressed with proper Dispositions to dispatch and carry into Execution the Design of their Commission.
I presume you have given Orders for the Prisoners with you to repair to the Vicinity of this Place, New York &ca as mentioned in your Letter of the 10th Ulto & must own I expected the arrival of those in Pensylvania before this Date—It is my Desire that the Prisoners to the Eastward of Hudson River be sent to New York or Rhode Island, as may be most contiguous, and that all to the Westward of said River be ordered to Philadelphia.
As you have promised to send me notice from Time to Time as they do come in, there will not be any Delay on my Part in returning equal numbers. With due Respect I am Sir Your most obedient Servant

W. Howe

